365 U.S. 770
81 S. Ct. 912
6 L. Ed. 2d 189
ARCO AUTO CARRIERS, INC., et al.v.ARKANSAS ex rel. Bruce BENNETT, Attorney General.
No. 785.
Supreme Court of the United States
April 17, 1961

George S. Dixon and Louis Tarlowski, for appellants.
J. Frank Holt, Atty. Gen. of Arkansas, and Bruce T. Bullion, Special Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.